Citation Nr: 1710931	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinea versicolor.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for ocular hypertension.

3.  Entitlement to service connection for skin disability, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection ocular hypertension, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for numbness and tingling of the lower extremities, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus type II.

6.  Entitlement to service connection for a right arm condition with loss of grip and numbness/tingling of hand and forearm, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus type II.

7.  Entitlement to service connection for left arm condition with loss of grip and numbness/tingling of hand and forearm, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus type II.

8.  Entitlement to service connection for bilateral foot condition, to include as secondary to Agent Orange exposure or service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
A July 2005 rating decision of the Columbia, South Carolina RO denied service connection for a skin disability, an ear disability, and numbness and tingling of the lower extremities. A September 2007 rating decision of the Cleveland, Ohio RO denied service connection for numbness and tingling of lower extremities, a skin condition, an ear condition, and a foot condition, all as secondary to Agent Orange exposure. A March 2009 rating decision of the Roanoke, Virginia RO denied service connection for a right arm condition with numbness and tingling of the hand, loss of grip and left arm condition with numbness and tingling of the hand, foot condition secondary to Agent Orange exposure, and also denied a petition to reopen service connection for ocular hypertension, bilateral. Jurisdiction is currently with the Roanoke RO.

The Board notes that a March 1985 rating decision denied service connection for tinea versicolor, which was claimed as rashes all over body.  In determining whether new and material evidence is required or a claim should be addressed on a de novo basis, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Here, given that the prior claim and current claim both involve rashes on various parts of the body, the Board has characterized the claim as an application to reopen, as indicated on the title page.

In a September 2011 statement, the Veteran withdrew his claim for an ear condition secondary to Agent Orange exposure. Consequently, that claim is not before the Board.

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in September 2011, and a copy of the hearing transcript is of record.

The Board notes that a January 2015 rating decision granted the Veteran's claim for increased rating for diabetes mellitus type II, and assigned a 20 percent rating. The Veteran did not submit a timely notice of disagreement with the rating or effective date assigned. However, in an October 2015 VA Form 9 and additional statement, the Veteran indicated that, with regard to his type II diabetes mellitus, his AIC level had increased to 7.9 percent in August 2015. As the issue of an increased rating for diabetes has not yet been adjudicated by the RO, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The claims for service connection are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  In a March 1985 rating decision, the RO denied service connection for tinea versicolor and ocular hypertension; although notified of the denial in a March 1985 letter, the Veteran did not initiate an appeal, and no new and material evidence was received within the one year appeal period.

2.  New evidence added to the record since the March 1985 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for tinea versicolor and ocular hypertension, and, when considered along with other evidence of record, provides a reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The March 1985 rating decision in which the RO denied claims for service connection for tinea versicolor and ocular hypertension is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
2.  New and material evidence has been received to reopen the service connection claims for tinea versicolor and ocular hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, in connection with the current claim, VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of this matter, given the fully favorable nature of the Board's decision granting the applications to reopen.

At the time of the prior denial and currently, service connection may be granted for disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The record reflects the RO initially denied the Veteran service connection for tinea versicolor and ocular hypertension in March 1985. The evidence then of record consisted of the Veteran's service treatment records and a VA examination report. The RO denied the claims, apparently based on a lack of nexus between these diagnosed disorders and service.

After receiving notice of the denial, the Veteran did not file a notice of disagreement or submit new and material evidence within the one year appeal period.  No further communication regarding the matters of his entitlement to service connection for a skin disability or ocular hypertension was received until April 2003, when VA received his claim for service connection for multiple disabilities associated with Agent Orange exposure, including lesions on face and "subnormal" eyes.

Therefore, the March 1995 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. Notably, no pertinent exception to finality applies to the March 1985 rating decision.  No new and material evidence pertinent to the matter of service connection for the skin or eye disability was received during the remainder of the appellate period following notice of the March 1985 rating decision.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record. After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, new evidence includes a finding that the Veteran was presumptively exposed to Agent Orange based on his service in Vietnam, ongoing VA treatment records and a VA examination report and etiological opinion. With regard to the claimed skin disability, this evidence shows that the Veteran has various diagnoses of the skin besides the previously diagnosed tinea versicolor, and suggests a nexus to service (including exposure to Agent Orange). Regarding the claimed ocular hypertension, this evidence suggests that his eye disability could be related to service, including Agent Orange exposure, or in the alternative, caused or aggravated by his service-connected diabetes mellitus type II. 

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted. See Molloy v. Brown, 9 Vet. App. 513 (1996). Further, the language of 38 C.F.R. § 3.156 (a) creates a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In sum, the Board finds that the additional evidence received since the March 1985 denial is new and material within the meaning of 38 C.F.R. § 3.156 (a), warranting reopening of service connection for tinea versicolor and ocular hypertension.


ORDER

The application to reopen the claim for service connection for tinea versicolor is granted.

The application to reopen the claim for service connection for ocular hypertension is granted.




REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

The Veteran was afforded VA examinations in January 2014 and September 2015 with regard to his claimed disabilities. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). For the reasons described in more detail below, the examination reports are inadequate to decide the Veteran's claims.

Regarding the claimed skin disability, the September 2015 VA examiner found that no skin condition was present on examination and thus did not provide an etiological opinion. However, a review of the claims file demonstrates that the Veteran has had flare-ups of rashes in the groin and buttocks throughout the claims period. Additionally, as the September 2015 VA examiner noted, the Veteran had an active prescription for Ketoconazole and Fluocinonide creams, which had been prescribed to treat "pruritis scroti/ani." Consequently, an addendum is required to obtain an etiological opinion with regard to the Veteran's current skin disability.  In this regard, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran's current claim for service connection for a skin disability was filed in August 2004.  Moreover, the Board must consider evidence prior to the filing of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

With regard to the claimed ocular hypertension, the January 2014 VA examiner noted that the Veteran had a history of diabetes type II without retinopathy or other ocular complications at this time. The examiner also noted a history of ocular hypertension with stable asymmetric optic nerve cupping since 2008, which was less likely than not due to diabetes. The September 2015 VA examiner also noted no evidence of diabetic related ocular pathology, and a diagnosis of ocular hypertension since 2008 which was less likely than not due to diabetes. However, a review of the claims file demonstrates that the Veteran has been diagnosed with ocular hypertension since at least December 1984. See, e.g., December 1984 VA examination report. Moreover, no opinion of record addresses whether the Veteran's diagnosed ocular hypertension is related to service, to include conceded Agent Orange exposure.  Nor do the opinions of record discuss whether the Veteran's ocular hypertension is aggravated (worsened beyond normal progression) by the service-connected diabetes mellitus type II. Consequently, an addendum is required.

Regarding the claimed disabilities of the upper and lower extremities, VA treatment records reflect that the Veteran has been assessed with bilateral hip and leg pain, plantar fasciitis, bilateral carpal tunnel syndrome, bilateral upper extremity radiculopathy, and bilateral lower extremity radiculopathy. It appears that the September 2015 VA examiner was only instructed to discuss diabetic peripheral neuropathy. As such, examination revealed decreased vibration sensation of the left and right lower extremities, and also noted trophic changes (specifically, loss of hair) attributable to diabetic peripheral neuropathy. However, the examiner opined that the Veteran did not have an upper or lower extremity diabetic peripheral neuropathy. Moreover, the VA examiner did not address any of the Veteran's other diagnoses contained in his claims file, nor did the examiner address a nexus to service, to include conceded exposure to Agent Orange. Consequently, a new VA examination of the upper and lower extremities is necessary to determine whether any of the Veteran's diagnoses are related to service.

While this matter is being remanded, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all outstanding treatment records dated since December 2015 from the VAMC Washington, D.C. and associate them with the claims file.

2.  Forward the claims file to an appropriate dermatologist (or other physician with expertise in skin disabilities) to provide an opinion on the Veteran's diagnosed skin disability, to include pruritis. If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should answer the following question:

Is it as least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed skin disability is related to service, to include Agent Orange exposure?

Provide reasons for each opinion offered, for example, an alternate etiology. Consider all lay and medical evidence of record, to include the Veteran's reports of continuing symptomatology (documented since 1984). The Board notes that the Veteran was treated for a heat rash of the groin in service.

3.  Forward the claims file to an appropriate opthamalogist (or other physician with expertise in eye disabilities) to provide an opinion on the Veteran's diagnosed ocular hypertension. If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should answer the following questions:

a) Is the Veteran's ocular hypertension at least as likely as not (i.e. probability of 50 percent or greater) related to service, to include Agent Orange exposure?

b) Is the Veteran's ocular hypertension at least as likely as not either (1) caused or (2) aggravated beyond the natural progression by the Veteran's service-connected diabetes mellitus type II? If aggravation is found, what is the baseline level of disability prior to the aggravation, and to what degree of additional impairment is attributable to aggravation by the service-connected disability?

Provide reasons for each opinion offered, for example, an alternate etiology. Consider all lay and medical evidence of record. The Board notes that ocular hypertension was diagnosed on the December 1984 VA examination.

4.  Schedule the Veteran for a VA neurological examination with an appropriate physician to determine the nature and etiology of the Veteran's claimed upper and lower extremity disabilities.

The claims file, to include a copy of this remand should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination. A detailed history of relevant symptoms should be obtained from the Veteran, specifically including the presence or absence of pain and numbness, and including whether or not the pain radiates. All indicated studies should be performed. 

The examiner should offer an opinion as to whether it is at least as likely as not that any disability of the upper and lower extremities, to include peripheral neuropathy, is related to his military service, to include exposure to Agent Orange.

The examiner should also indicate whether any such disability is either (a) caused or (b) aggravated by service connected diabetes.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


